Case 2:20-bk-21020-BR         Doc 90 Filed 02/02/21 Entered 02/02/21 13:35:21              Desc
                               Main Document    Page 1 of 6

 1 TIMOTHY J. YOO (State Bar No. 155531)
     tjy@lnbyb.com
 2 CARMELA T. PAGAY (State Bar No. 195603)
     ctp@lnbyb.com
 3 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Ste. 1700
 4 Los Angeles, California 90067
 5 Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
 6
     Attorneys for Jason M. Rund
 7 Chapter 7 Trustee
 8                            UNITED STATES BANKRUPTCY COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                       LOS ANGELES DIVISION
11
12    In re                                              Case No. 2:20-bk-21020-BR
13                                                       Chapter 7
      THOMAS VINCENT GIRARDI,
14                                                       CHAPTER 7 TRUSTEE’S
               Debtor.                                   STATEMENT REGARDING MOTION
15                                                       FOR ORDER APPOINTING ROBERT
                                                         GIRARDI AS GUARDIAN AD LITEM
16
                                                         Date: February 16, 2021
17                                                       Time: 2:00 p.m.
                                                         Place: Courtroom 1668
18                                                              Roybal Federal Building
                                                                255 E. Temple Street
19                                                              Los Angeles, CA 90012
20
21 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY
22 JUDGE:
23            Jason Rund, the Chapter 7 Trustee (the “Trustee”) for the estate of Thomas Vincent

24 Girardi, debtor herein (“Debtor”), agrees with the position of interested party Edelson PC in its
25 opposition [Doc 77] that the state probate court is the proper court to make the determination as
26 to the Debtor’s competency, and to avoid inconsistent rulings, this Court should defer to the
27 probate court on this particular issue. In connection therewith, attached hereto is a true and
28 correct copy of the probate court’s February 1, 2021 minute order concerning the Petition -

                                                     1
Case 2:20-bk-21020-BR      Doc 90 Filed 02/02/21 Entered 02/02/21 13:35:21           Desc
                            Main Document    Page 2 of 6

 1 Appoint a Temporary Conservator (Subsequent) filed in probate court on January 19, 2021 by
 2 Robert J. Girardi, the movant herein.
 3
     DATED: February 2, 2021                  LEVENE, NEALE, BENDER, YOO &
 4                                            BRILL L.L.P.
 5                                             By: /s/ Carmela T. Pagay
                                                      CARMELA T. PAGAY
 6
                                                       Attorneys for Jason M. Rund
 7                                                     Chapter 7 Trustee

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
       Case 2:20-bk-21020-BR          Doc 90 Filed 02/02/21 Entered 02/02/21 13:35:21                 Desc
                                       Main Document    Page 3 of 6
           SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                              Probate Division
                                           Stanley Mosk Dept. - 67
21STPB00413
In re: Girardi, Thomas V. - Conservatorship
                                                                                              February 1, 2021
                                                                                                      1:30 PM
Honorable Daniel Juarez, Judge

Corrina Ornelas, Judicial Assistant                                    Teresa Baez (#11611), Court Reporter
Jasmine Orozco, Court Services
Assistant

NATURE OF PROCEEDINGS: Petition - Appoint a Temporary Conservator (Subsequent) filed on January
19, 2021 by Robert J. Girardi.

The following parties are present for the aforementioned proceeding:

Nicholas Van Brunt, Attorney for Robert J. Girardi, Petitioner - via LACourtConnect
Robert J. Girardi, Petitioner - via LACourtConnect
Rudy M. Cosio, Appointed Counsel - via LACourtConnect
Kim Archie - via LACourtConnect
Ronald Richards - via LACourtConnect
Boris Trezon, Attorney for Creditor Rui Gomez - via LACourtConnect

The matter is called for hearing.

The Court reads, considers and accepts the Probate Volunteer Panel Attorney Report in lieu of the Probate
Court Investigator Report.

The Court finds that the Proposed Temporary Conservatee consents and does not object to the Temporary
Conservatorship of the Person and Estate.

The Court finds that the Proposed Temporary Conservatee is not attending the hearing because of medical
inability, and the Court finds that it is necessary to hold the hearing in the absence of the Proposed Temporary
Conservatee to prevent harm.

The Court finds that sufficient evidence has been provided to grant the matter on calendar this date based upon
the reading of the moving papers and consideration of all presented evidence.

Good cause having been found, the Court dispenses with notice to any un-noticed parties.

The Petition - Appoint a Temporary Conservator (Subsequent) filed on 1/19/2021 by Petitioner(s) Robert J.
Girardi is Granted, in part. Robert Girardi is appointed as Temporary Conservator of the Person and Estate of
Thomas Girardi until 03/30/31 and Temporary Letters shall be valid until that date.

Temporary Conservator, Robert J. Girardi, is allowed the power to contract on behalf of the Temporary
Conservatee, Thomas Girardi.

                                              Minute Order                              Page 1 of 2
       Case 2:20-bk-21020-BR        Doc 90 Filed 02/02/21 Entered 02/02/21 13:35:21             Desc
                                     Main Document    Page 4 of 6
          SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                            Probate Division
                                         Stanley Mosk Dept. - 67
21STPB00413
In re: Girardi, Thomas V. - Conservatorship
                                                                                        February 1, 2021
                                                                                                1:30 PM

The Court defers the remainder of this Temporary Petition to 3/15/21.

The Court sets a/an Order to Show Cause Hearing regarding Completion of Temporary Conservatorship Ruling
/ Previously Granted In Part on March 15, 2021 at 1:30 PM. in this department.

Attorney Nicholas Van Brunt is to prepare the Order Appointing Temporary Conservator and upon the signing
of said order, Letters shall issue forthwith; may electronically file or file directly in department 67.




                                             Minute Order                         Page 2 of 2
        Case 2:20-bk-21020-BR                      Doc 90 Filed 02/02/21 Entered 02/02/21 13:35:21                                     Desc
                                                    Main Document    Page 5 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

10250 Constellation Blvd, Suite 1700, Los Angeles CA 90067

A true and correct copy of the foregoing document entitled (specify): CHAPTER 7 TRUSTEE’S STATEMENT
REGARDING MOTION FOR ORDER APPOINTING ROBERT GIRARDI AS GUARDIAN AD LITEM will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
February 2, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

SEE ATTACHED NEF SERVICE LIST.
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) February 2, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Hon. Barry Russell
USBC – Central District of CA
255 E. Temple St
Suite 1660 / Ctrm 1668
Los Angeles, CA 90012

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 2/2/2021                       Megan Wertz                                                     /s/ Megan Wertz
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21020-BR                      Doc 90 Filed 02/02/21 Entered 02/02/21 13:35:21                                     Desc
                                                    Main Document    Page 6 of 6


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

   Rafey Balabanian , docket@edelson.com
   Richard D Buckley richard.buckley@arentfox.com
   Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
   Jennifer Witherell Crastz jcrastz@hrhlaw.com
   Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
   Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
   Lei Lei Wang Ekvall lekvall@swelawfirm.com,
lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   Richard W Esterkin richard.esterkin@morganlewis.com
   Timothy W Evanston tevanston@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
   Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
   M. Jonathan Hayes jhayes@rhmfirm.com,
roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
   Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
   Razmig Izakelian razmigizakelian@quinnemanuel.com
   Lewis R Landau Lew@Landaunet.com
   Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
   Edith R Matthai ematthai@romalaw.com
   Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
   Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
   Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
   Carmela Pagay ctp@lnbyb.com
   Ambrish B Patel apatelEI@americaninfosource.com
   Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
   Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
   Matthew D. Resnik matt@rhmfirm.com,
roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
   Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
   Gary A Starre gastarre@gmail.com, mmoonniiee@gmail.com
   Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
   Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
   Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
